Case: 16-11323      Document: 00514207246         Page: 1    Date Filed: 10/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-11323
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 24, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JAMES KEVIN WALLACE,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:15-CR-425-1


Before KING, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent James Kevin
Wallace has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Wallace has filed a response. Although Wallace
remains subject to a term of supervised release, he has completed the term of
imprisonment imposed upon the revocation of his supervised release. We have


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11323     Document: 00514207246     Page: 2   Date Filed: 10/24/2017


                                  No. 16-11323

reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Wallace’s response. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED
in part as frivolous, see 5TH CIR. R. 42.2, and in part as moot, see United States
v. Heredia-Holguin, 823 F.3d 337, 340 (5th Cir. 2016) (en banc).




                                        2